JUSTICE WARD, dissenting: I must respectfully dissent. I consider the majority has made an unfortunate choice of situations to announce, in what it calls a case of first impression, that a minor may with judicial approval reject medical treatment, even if the minor’s death will be a medically certain consequence. The majority cites decisions where a minor was permitted to exercise what was called a common law right to consent to medical treatment. The safeguarding of health and the preservation of life are obviously different conditions from one in which a minor will be held to have a common law right, as the majority puts it, to refuse medical treatment and sometimes in effect take his own life. That violates the ancient responsibility of the State as parens patriae to protect minors and to decide for them, as the majority describes, vital questions, including whether to consent to or refuse necessary medical treatment. The majority also cites the decision in In re Estate of Longeway (1989), 133 Ill. 2d 33, for the proposition that an incompetent patient has a common law right to refuse life-sustaining treatment through a surrogate. As a dissent in Longeway points out, an incompetent person by definition lacks the capacity to refuse life-sustaining treatment and thereby choose death. The dissent observes that commentators have commented that it is a self-satisfying fiction to say that the incompetent patient exercises a common law right to refuse treatment and die when the decision to refuse is obviously that of the surrogate guardian. Unless the legislature for specific purposes provides for a different age, a minor is one who has not attained legal age. It is not disputed that E.G. has not attained legal age. It is a fundamental that where language is clear there is no need to seek to interpret or depart from the plain language and meaning and read into what is clear exceptions or limitations. The majority nevertheless would in effect define a minor in these grave situations to be one who has not attained legal age unless it is a “mature” minor who is involved. If so this protection that the law gives minors has been lost and the child may make his own decision even at the cost of his life. The majority acknowledges that this is a case of first impression. It may now be critically described by some as a holding without precedent. I point out again that this is not a holding where consent to treatment is the question but rather a unique one where a minor’s injury or very self-destruction may be involved. I am sure that in a host of matters of far lesser importance it would not be held that a minor however mature could satisfy a requirement of being of legal age. It would not be held that a minor was eligible to vote, to obtain a driver’s or a pilot’s license, or to enlist in one of the armed services before attaining enlistment age. The trial court appointed a guardian to consent to transfusions for the minor. The appellate court reversed as to this, stating the minor was a mature minor. This court affirms the appellate court in this regard but does not attempt to state a standard by which “mature” is to be measured by judges in making these important findings.